Exhibit 10.1


AGNC MORTGAGE MANAGEMENT, LLC
PERFORMANCE INCENTIVE PLAN - MTGE


Effective January 24, 2017


1.Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:
1.1.    “Affiliate” means AGNC and any corporation, partnership, business trust,
limited liability company or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company or AGNC, either directly or
indirectly.
1.2.    “AGNC” means AGNC Investment Corp., a Delaware corporation.
1.3.    “Agreement” means a written agreement or other document evidencing an
Award that shall be in such form as may be specified by the Committee and that
may, but need not, be signed by a Participant, as determined by the Committee in
its discretion.
1.4.    “Award” means a grant of an Incentive Award.
1.5.    “Board” means the Board of Directors of the AGNC.
1.6.    “Cause” has the meaning ascribed to such term in any written agreement
between the Participant and the Company or an Affiliate. In the absence of such
an agreement, such “Cause” means, with respect to a Participant, the occurrence
of any of the following events: (i) such Participant’s commission of any felony,
(ii) such Participant’s commission of a crime involving fraud, dishonesty or
moral turpitude under the laws of the United States or any state thereof that is
reasonably likely to result in material adverse effects on the Company or an
Affiliate; (iii) such Participant’s intentional, material violation of any
contract or agreement between the Participant and the Company or an Affiliate or
of any statutory duty owed to the Company or an Affiliate; (iv) such
Participant’s unauthorized use or disclosure of the confidential information or
trade secrets of the Company or an Affiliate; or (v) such Participant’s gross
misconduct that is reasonably likely to result in material adverse effects on
the Company or an Affiliate. The determination that a termination of the
Participant’s employment or service is either for Cause or without Cause will be
made by the Board, in its sole discretion. Any determination by the Board that
the employment or service of a Participant was terminated with or without Cause
for the purposes of outstanding Awards held by such Participant will have no
effect on any determination of the rights or obligations of the Company or such
Participant for any other purpose.
1.7.    “Change of Control” means:  (i) a change in ownership or effective
control (within the meaning of Section of 409A of the Code) of the Company or
AGNC, or (ii) a change in ownership of a substantial portion of the assets of
the Company or





--------------------------------------------------------------------------------




AGNC (within the meaning of Section of 409A of the Code).  Whether a change in
effective control of either the Company or AGNC has occurred shall be determined
by substituting “more than 50 percent” in place of “30 percent or more” in the
first sentence of Treas. Reg. §1.409A-3(i)(5)(vi)(A)(1). Notwithstanding the
foregoing, for purposes of Section 7.3, in no event shall a Change of Control be
deemed to have occurred with respect to a Participant or a Participant’s
Incentive Award Account unless the Change of Control constitutes a “change in
control event” (as defined in Treas. Reg. §1.409A-3(i)(5)(i)) with respect to
the Participant.


1.8.    “Code” means the Internal Revenue Code of 1986, as amended.
1.9.    “Committee” means the Compensation and Corporate Governance Committee of
AGNC and any other committee appointed by the Board to administer this Plan
pursuant to Section 3 of this Plan, and to the extent of any delegation by the
Committee to a subcommittee pursuant to Section 3 of this Plan, such
subcommittee.
1.10.    “Common Stock” means the common stock, par value $0.01 per share, of
MTGE.
1.11.    “Company” means AGNC Mortgage Management, LLC, a Delaware limited
liability company, and any successor thereto.
1.12.    “Date of Grant” means the date on which an Award is granted under this
Plan.
1.13.    “Deferral Election” means an election to defer payment of an Incentive
Award Tranche pursuant to Section ‎7 hereof.
1.14.    “Deferred Payment Date” means a deferred payment date relating to an
Incentive Award Tranche elected by a Participant pursuant to Section ‎7 hereof.
1.15.    “Disabled” means “disabled” within the meaning of Section 409A of the
Code.
1.16.     “Incentive Award” means an incentive award granted under the Plan in
accordance with Section ‎4 hereof.
1.17.    “Incentive Award Account” means a separate bookkeeping account
maintained in accordance with Section ‎5 hereof on behalf of each Participant
who has been granted an Incentive Award.
1.18.    “Incentive Award Tranche” means the incremental portion of a
Participant’s Incentive Award Account that vests in accordance with the terms of
the Incentive Award.
1.19.    “MTGE” means MTGE Investment Corp., a Maryland corporation.


2







--------------------------------------------------------------------------------




1.20.    “Original Payment Date” means, with respect to an Incentive Award
Tranche, the date on which a Participant becomes vested in the Incentive Award
Tranche.
1.21.    “Participant” means a Service Provider who has been granted an Award
hereunder.
1.22.    “Performance Goals” means performance goals established by the
Committee which may be based on sales, return on equity, revenue, net operating
income, net income, book value per share, dividend characterization, return on
assets, cash flow, total stockholder return, equity or investment growth, gross
amount invested, market share, regulatory compliance (including compliance goals
relating to the Sarbanes-Oxley Act of 2002), satisfactory internal or external
audits, improvement of financial ratings, achievement of balance sheet
objectives, implementation or completion of one or more projects or
transactions, intradepartmental or intra-office performance, or any other
objective goals established by the Committee, and may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated. Such performance goals may be particular to a Service
Provider or the department, branch, Affiliate or other division in which he or
she works, or may be based on the performance of the Company, one or more
Affiliates, or the Company and one or more Affiliates, and may cover such period
as may be specified by the Committee.
1.23.    “Plan” means this AGNC Mortgage Management, LLC Performance Incentive
Plan – MTGE, as amended or restated from time to time.
1.24.    “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.
1.25.    “Service Provider” means any person determined by the Committee to be a
partner in, employee of or consultant to the Company or an Affiliate.
1.26.    “Share” means a share of Common Stock.
1.27.    “Specified Employee” means a “specified employee” as determined under
Treas. Reg. § 1.409A-1(i) and related Company procedures.
1.28.    “Trust” means the trust described in Section ‎9 hereof.
1.29.    “Valuation Date” means the last day of each calendar quarter and such
other date(s) as the Committee may prescribe.
2.    Purpose. This Plan is intended to assist the Company and its Affiliates in
attracting and retaining Service Providers of outstanding ability and to promote
the identification of their interests with those of the members of the Company
and its Affiliates.


3







--------------------------------------------------------------------------------




3.    Administration. The Committee shall administer this Plan and shall have
plenary authority, in its discretion, to grant Awards to Service Providers,
subject to the provisions of this Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of this Plan, to determine
the Service Providers to whom Awards shall be granted, the terms of all Awards
(which terms need not be identical), the time or times at which Awards are made,
the Performance Goals, if any, applicable to Awards, any provisions relating to
the vesting of any Award (including any acceleration of vesting) and any
procedures pursuant to which a Participant may elect to defer in part or in
whole the payment of any Incentive Award. In making these determinations, the
Committee may take into account the nature of the services rendered or to be
rendered by Award recipients, their present and potential contributions to the
success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall have plenary authority to interpret the Plan and
Agreements, prescribe, amend and rescind rules and regulations relating to them,
and make all other determinations deemed necessary or advisable for the
administration of this Plan and Awards hereunder. The Committee, by written
instrument, may delegate any of its powers or responsibilities hereunder to such
person(s) as it may determine, subject to compliance with applicable law. The
determinations of the Committee on the matters referred to in this Section ‎3
hereof shall be binding and final.
4.    Incentive Awards. The Committee may, in its sole discretion, grant
Incentive Awards in such amounts to such Service Provider(s) as the Committee
determines and on such terms and conditions as the Committee may specify,
including terms and conditions that make the grant of any Incentive Award, or
the vesting of any Incentive Award, contingent upon the attainment of one or
more Performance Goals. The maximum aggregate dollar amount of all Incentive
Awards granted to any Service Provider for any calendar year shall be
$5,000,000.
5.    Incentive Award Accounts.
5.1.    Each Incentive Award granted to a Participant hereunder shall be
credited to an Incentive Award Account established for the Incentive Award in
the name of the Participant.
5.2.    A Participant shall vest in the Incentive Award Account established for
an Incentive Award in accordance with such vesting schedule as may be specified
by the Committee and set forth in the Agreement evidencing the Incentive Award.
5.3.    Unless otherwise specified by the Committee in an Agreement and
notwithstanding Section ‎5.2 hereof, (a) a Participant shall become fully vested
in his or her Incentive Award Account(s) immediately upon (i) the Participant’s
death or becoming Disabled or (ii) in the event of a Change of Control where
either (A) within 24 months following such Change of Control, the Participant’s
employment or service with the Company or an Affiliate is terminated without
Cause or (B) a Participant’s Incentive Award Account(s) are not continued,
assumed, or converted into substantially similar


4







--------------------------------------------------------------------------------




replacement awards in connection with such Change of Control, and (b) a
Participant’s vested percentage shall not increase after the Participant’s
termination of employment with the Company and its Affiliates.
5.4.    As of each Valuation Date, a Participant’s Incentive Award Account(s)
shall be adjusted for deemed earnings and losses based on such notional
investments as the Committee may designate from time-to-time. Such notional
investments shall be one or more predetermined actual investments or a
specified, nondiscretionary interest rate (within the meaning of Treas. Reg.
§31.3121(v)(2)-1(d)(2)). On and after the date on which the member(s) of the
Company approve this Plan, the Committee may designate Common Stock as a
notional investment. If the Committee designates Common Stock as a notional
investment, it shall be valued in a manner determined by the Committee.
5.5.        A Participant’s Incentive Award Account shall be reduced to reflect
any payments made with respect to the Incentive Award Account.
6.    Payment of Incentive Award Tranches. Subject to Section ‎7 hereof, an
Incentive Award Tranche shall be paid to a Participant on the Original Payment
Date of the Incentive Award Tranche (or as soon as practicable thereafter but in
no event after the fifteenth day of the third month following the end of the
calendar year during which the Original Payment Date occurs) in the form of (a)
Shares or (b) cash or such other property as may be determined by the Board.
7.    Deferral of Incentive Award Tranche.
7.1.    In accordance with rules prescribed by the Committee, a Participant may
elect to defer the payment of an Incentive Award Tranche by filing with the
Committee a Deferral Election specifying a Deferred Payment Date or Deferred
Payment Dates for the Incentive Award Tranche. If multiple Deferred Payment
Dates are permitted by the Committee for a single Incentive Award Tranche and
are elected by the Participant, the Participant must also elect on the Deferral
Election the percentage of the Incentive Award Tranche payable on each Deferred
Payment Date. Except as provided in Section ‎7.3 below, an Incentive Award
Tranche that a Participant elects to defer shall be paid on (or as soon as
practicable following) the applicable Deferred Payment Date or Deferred Payment
Dates for the Incentive Award Tranche. Any Deferred Payment Date shall be a date
allowed by the Committee and permitted under Section 409A of the Code. In no
event shall any Deferred Payment Date relating to an Incentive Award Tranche be
later than ten years after the date on which the applicable Incentive Award was
granted. The portion of each Incentive Award Tranche payable on each Deferred
Payment Date is designated as a separate payment pursuant to Treasury Regulation
Section 1.409A-2(b)(2).
7.2.    If a Participant makes a Deferral Election, the Participant’s Deferral
Election may not be revoked or modified except as permitted by Section 409A of
the Code.


5







--------------------------------------------------------------------------------




7.3.    Notwithstanding any Deferral Election, the vested portion of a
Participant’s Incentive Award Account(s) shall be paid on (or as soon as
practicable following) the Participant’s Separation from Service, death or
becoming Disabled, or the occurrence of a Change of Control. Notwithstanding the
foregoing, to the extent required by Section 409A of the Code, in the case of a
Participant who is a Specified Employee, no portion of the Participant’s
Incentive Award Account otherwise payable on the Participant’s Separation from
Service shall be paid until the earlier of (a) the date that is six months after
the Participant’s Separation from Service under Section 409A of the Code, or (b)
the date of the Participant’s death. Amounts paid in the event of the
Participant’s death shall be paid to the Participant’s surviving spouse or, if
none, to the Participant’s estate.
8.    Establishment of Trust. The Company shall establish a trust to fund the
payment of Incentive Award Accounts (the “Trust”), and the assets of such Trust
may be invested in Common Stock following the date on which the member(s) of the
Company approve this Plan and the Committee designates the use of Common Stock
as a notional investment under this Plan. Notwithstanding the establishment of
such trust, (a) all credits and adjustments to a Participant’s Incentive Award
Account shall be bookkeeping entries only and shall not represent a special
reserve or otherwise constitute a funding of the Company’s unsecured promise to
pay any amounts hereunder, and (b) to the extent that a Participant or any other
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company, and such person has only the unsecured promise of the Company
that such payments shall be made. The Plan is intended to be an unfunded
incentive program exempt from the Employee Retirement Income Security Act of
1974, as amended, pursuant to 29 C.F.R. §2510.3-2(c).
9.    Stock Subject to Plan.
9.1.    Subject to adjustment as provided in Section ‎9.2 hereof, the maximum
number of Shares that may be purchased by the Trust is 2,000,000; provided that
notwithstanding the foregoing limitation, any dividends paid on Shares held by
the Trust may be reinvested in Common Stock.
9.2.    In the event of any change in the outstanding Common Stock by reason of
any stock dividend, split-up, recapitalization, reclassification, combination or
exchange of shares, merger, consolidation, liquidation or the like, the
Committee may, in its discretion, provide for a substitution for or adjustment
in the maximum number of Shares that may be issued under this Plan.
10.    Termination or Amendment. The Board may amend or terminate this Plan in
any respect at any time; provided, however, that after this Plan has been
approved by the member(s) of the Company, no amendment or termination of this
Plan shall be made by the Board without approval of (a) the member(s) of the
Company to the extent member approval of the amendment is required by applicable
law or regulations or the requirements of the principal exchange or interdealer
quotation system on which the


6







--------------------------------------------------------------------------------




Common Stock is listed or quoted, if any, and (b) each affected Participant if
such amendment or termination would adversely affect such Participant’s rights
or obligations under any Incentive Award made prior to the date of such
amendment or termination.
11.    Modification of Outstanding Awards. Subject to the terms and conditions
of this Plan, the Committee may modify the terms of any outstanding Awards;
provided, however, that no modification (a) of an Incentive Award shall, without
the consent of the Participant, alter or impair any of the Participant’s rights
or obligations under such Award, or (b) of an Award shall violate Section 409A
of the Code.
12.    Member Approval. This Plan and any amendments to this Plan requiring
member approval pursuant to Section ‎10 hereof, are subject to approval by vote
of all the member(s) of the Company. Subject to such approval, this Plan, and
any amendments hereto, are effective on the date on which they are adopted by
the Board.
13.    Withholding. Notwithstanding anything herein, in order to satisfy any
withholding obligations under federal, state or local law in respect of amounts
paid (whether in cash, Shares or other property) or credited to a Participant
under this Plan, the Company and its Affiliates shall have the right to (a)
withhold such amounts from any payment to be made pursuant to this Plan or any
other payment to be made to a Participant by the Company or any of its
Affiliates, or (b) reduce the number of Shares (or other amount) credited or to
be credited to a Participant’s Incentive Award Account.
14.    Term of Plan. Unless sooner terminated by the Board pursuant to Section
‎10 hereof, this Plan shall terminate on January 24, 2027, and no Awards may be
granted after such date, unless the term of the Plan shall be extended by vote
of the Company’s member(s). The termination of this Plan shall not affect the
validity of any Award outstanding on the date of termination.
15.    Indemnification of Committee. In addition to such other rights of
indemnification as they may have as employees or members of the Board or the
Committee, members of the Committee (and such person(s) to whom the Committee
delegates its powers or responsibilities) shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with this Plan or any Award granted hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner which they believed to be in, and
not opposed to, the best interests of the Company.






7







--------------------------------------------------------------------------------




16.    General Provisions.
16.1.    The establishment of this Plan shall not confer upon any Service
Provider any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in this Plan.
16.2.    Participation in this Plan shall not give a Service Provider any right
to be retained in the service of the Company or any Affiliate.
16.3.    The interests of any Service Provider under this Plan are not subject
to the claims of such Service Provider’s creditors and may not, in any way, be
assigned, alienated or encumbered except to the extent provided in an Agreement.
16.4.    This Plan shall be governed, construed and administered in accordance
with the laws of the State of Delaware.
16.5.    The Committee may require any Participant who is issued Shares or other
property hereunder to represent to and agree with the Company in writing that
such person is acquiring the Shares or other property without a view to
distribution thereof. The certificates for such Shares or other property may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for Shares or other property issued
pursuant to this Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or interdealer quotation
system upon which the Common Stock is then quoted, and any applicable federal or
state securities laws. The Committee may place a legend or legends on any such
certificates to make appropriate reference to such restrictions.
16.6.    The Company shall not be required to issue any certificate or
certificates for Shares or other property issued under this Plan, or record any
person as a holder of record of such Shares or other property, without
obtaining, to the complete satisfaction of the Committee, the approval of all
regulatory bodies deemed necessary by the Committee, and without complying to
the Board’s or Committee’s complete satisfaction, with all rules and
regulations, under federal, state or local law deemed applicable by the
Committee.
16.7.    This Plan is intended to comply with Section 409A of the Code to the
extent applicable, and the Committee shall administer and interpret this Plan
accordingly.




8





